 



Exhibit 10.13.3
AMENDMENT NO. 2
TO THE
RPM INTERNATIONAL INC. DEFERRED COMPENSATION PLAN
     THIS AMENDMENT NO. 2 to the RPM International Inc. Deferred Compensation
Plan (hereinafter known as the “Plan”) is executed by RPM International Inc.
(hereinafter known as the “Company”) as of the date set forth below.
WITNESSETH:
     WHEREAS, the Company maintains the Plan for the benefit of a select group
of management employees, highly compensated employees and directors of the
Company and its subsidiaries; and
     WHEREAS, the Company desires to amend the Plan to make additional
Measurement Funds available for the deemed investment of dividends, to provide
for withdrawals from the Plan where the election to withdraw is given
substantially before the date of the withdrawal, to provide for transfers from
the Deferred Compensation Plan for Directors, to provide for crediting under
this Plan of Restricted Stock cancelled and surrendered under the 2002 RPM
International Inc. Performance Accelerated Restricted Stock Plan, to make
certain amendments in administration procedures for consistency between the Plan
and the Master Trust Agreement for RPM International Inc. Deferred Compensation
Plan(s), to reflect the change in name of certain other plans sponsored and
maintained by the Company which are referenced in the Plan and to make certain
other necessary and desirable changes to the Plan; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Company reserved the right, pursuant to Section 13.2 of the
Plan, to make certain amendments thereto;
     NOW, THEREFORE, pursuant to Section 13.2 of the Plan, the Company hereby
amends the Plan as follows:
1. Effective as of May 31, 2002, Section 1.23 of the Plan is hereby amended by
the deletion of said Section 1.23 in its entirety and the substitution in lieu
thereof the following:

  “1.23   ‘Deferral Account’ shall mean (i) that portion of a Participant’s
Rollover Amount which is represented by the Participant’s aggregate deferral
contributions described in Section 6.1 of the Predecessor Plan and in the
Deferred Compensation Plan for Directors, as well as any appreciation (or
depreciation) specifically attributable to such deferral contributions, plus
(ii) the sum of all of a Participant’s Annual Deferral Amounts, plus (iii)
amounts credited in accordance with all the applicable crediting and debiting
provisions of this Plan that relate to the Participant’s Deferral Account, less
(iv) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her Deferral Account.”

2. Effective as of June 1, 2002, Section 1.41 of the Plan is hereby amended by
the deletion of said Section 1.41 in its entirety and the substitution in lieu
thereof the following:

2



--------------------------------------------------------------------------------



 



  “1.41   ‘Restricted Stock’ shall mean rights to receive unvested shares of
restricted stock selected by the Committee in its sole discretion and awarded to
the Participant under the RPM International Inc. 1997 Restricted Stock Plan, the
2002 RPM International Inc. Performance Accelerated Restricted Stock Plan or any
other similar stock incentive plan sponsored by the Company.”

3. Effective as of June 1, 2002, Section 1.42 of the Plan is hereby amended by
the deletion of said Section 1.42 in its entirety and the substitution in lieu
thereof the following:

  “1.42.   ‘Restricted Stock Account’ shall mean the aggregate value, measured
on any given date, of (i) the number of shares of Restricted Stock deferred by a
Participant as a result of all Annual Restricted Stock Amounts, plus (ii) the
number of shares of Restricted Stock cancelled under the RPM International Inc.
1997 Restricted Stock Plan, the 2002 RPM International Inc. Performance
Accelerated Restricted Stock Plan or any other similar stock incentive plan
sponsored by the Company where a corresponding number of shares is to be
credited to the Restricted Stock Account pursuant to the terms of the applicable
stock incentive plan, plus (iii) the number of additional shares credited as a
result of deemed reinvestment of dividends in accordance with all the applicable
crediting provisions of the RPM, Inc. Stock Unit Fund I that relate to the
Participant’s Restricted Stock Account, less (iv) the number of shares of
Restricted Stock previously distributed to the Participant or his or her
Beneficiary pursuant

3



--------------------------------------------------------------------------------



 



      to this Plan. This portion of the Participant’s Account Balance shall only
be distributable in actual shares of Stock.”

4. Effective as of May 31, 2002, Section 2.1 of the Plan is hereby amended by
the deletion of said Section 2.1 in its entirety and the substitution in lieu
thereof the following:

  “2.1    Selection by Committee. Participation in the Plan shall be limited to
(i) a select group of management and highly compensated Employees and Directors
of the Employer, as determined by the Committee in its sole discretion and/or
(ii) any individual who was in a select group of management or highly
compensated Employees and/or Directors of the Employer and who accumulated an
account balance under the Predecessor Plan or the Deferred Compensation Plan for
Directors. From that group, the Committee shall select, in its sole discretion,
Employees and Directors to participate in the Plan.”

5. Effective as of June 1, 2002, subsection (c) of Section 3.3 of the Plan is
hereby amended by the deletion of said subsection (c) in its entirety and the
substitution in lieu thereof the following:

  “(c)    Restricted Stock Deferral. Notwithstanding paragraphs (a) and (b), for
an election to defer Restricted Stock to be valid: (i) a separate irrevocable
Election Form must be completed and signed by the Participant, with respect to
such Restricted Stock; and (ii) such Election Form must be timely delivered to
and accepted by the Committee in accordance with the following: (i) for the
first Plan Year, a Participant’s Election Form with

4



--------------------------------------------------------------------------------



 



      respect to such Restricted Stock must be delivered to and accepted by the
Committee in accordance with the deadlines established by the Committee; and
(ii) for each succeeding Plan Year, a Participant’s Election Form with respect
to Restricted Stock must be timely delivered to and accepted by the Committee at
least six (6) months prior to the date such Restricted Stock vests under the
terms of the RPM International Inc. 1997 Restricted Stock Plan, the 2002 RPM
International Inc. Performance Accelerated Restricted Stock Plan or any other
similar stock incentive plan sponsored by the Company.”

6. Effective as of May 31, 2002, Section 3.5 of the Plan is hereby amended by
the deletion of said Section 3.5 in its entirety and the substitution in lieu
thereof the following:

  “3.5    Rollover Amount. With respect to Participants who participated in the
Predecessor Plan or the Deferred Compensation Plan for Directors, an amount
equal to their “account” as set forth in the Predecessor Plan and the Deferred
Compensation Plan for Directors, valued as of the Effective Date of this Plan,
shall be the Rollover Amount. The Rollover Amount shall be comprised of
(i) elective deferrals accumulated pursuant to Section 6.1 of the Predecessor
Plan and pursuant to the Deferred Compensation Plan for Directors, (ii) a
Participant’s Merger Account accumulated pursuant to Section 2.15A of the
Predecessor Plan, and (iii) any dividends declared on Restricted Stock granted
to a Participant and automatically deferred under the Predecessor Plan. The
portion of a Participant’s Rollover Amount that is attributable to elective
deferrals (i)

5



--------------------------------------------------------------------------------



 



      shall be credited to the Participant’s Deferral Account on the Effective
Date of this Plan, and (ii) shall be subject to the terms and conditions of this
Plan. The portion of a Participant’s Rollover Amount that is attributable to a
Participant’s Merger Account (i) shall be credited to the Participant’s Merger
Account on the Effective Date of this Plan and (ii) shall be subject to the
terms and conditions of this Plan. The portion of a Participant’s Rollover
Amount that is attributable to dividends declared on Restricted Stock granted to
a Participant and automatically deferred under the Predecessor Plan (i) shall be
credited to a Participant’s Stock Dividend Account on the Effective Date of this
Plan and (ii) shall be subject to the terms and conditions of this Plan. Any
Participant with a Rollover Amount shall have no right to demand distribution of
such amounts other than as specifically provided for herein; provided, however,
that any “in-service distribution” elections made by the Participant under the
Predecessor Plan shall apply to the Rollover Amount under this Plan.”

7. Effective as of January 13, 2003, Section 3.6 of the Plan is hereby amended
by the deletion of said Section 3.6 in its entirety and the substitution in lieu
thereof the following:

  “3.6.    Annual Stock Dividend Amount. For each Plan Year in which a dividend
is declared and paid on Stock, an amount shall be credited as provided by this
Section 3.6.

  (a)   An Employer shall automatically credit a Participant’s Stock Dividend
Account with any cash dividends, stock dividends or

6



--------------------------------------------------------------------------------



 



    other non-cash dividends that are payable on a Participant’s shares of
Restricted Stock which have not been deferred or cancelled under any plan and
that are to be credited for the Participant’s benefit under this Plan pursuant
to the terms of the plan under which the Restricted Stock is granted. The amount
so credited to a Participant pursuant to this Section 3.6(a) shall (i) be for
that Participant the Annual Stock Dividend Amount, (ii) automatically be deemed
to be invested in the Measurement Fund(s) selected by or for the Participant in
accordance with Section 3.11(b), and (iii) be credited to the Participant’s
Stock Dividend Account on a date or dates to be determined by the Committee, in
its sole discretion.     (b)   An Employer shall automatically credit a
Participant’s Restricted Stock Account with any cash dividends, stock dividends
or other non-cash dividends that would have been payable on a Participant’s
shares of Restricted Stock which have been deferred or cancelled and credited to
this Plan. The amount so credited to a Participant pursuant to this
Section 3.6(b) shall (i) automatically be deemed to be invested in the RPM
International Inc. Stock Unit Fund I, and (ii) be credited to the Participant’s
Restricted Stock Account on a date or dates to be determined by the Committee,
in its sole discretion.     (c)   The amount credited to the Participant’s Stock
Dividend Account or Restricted Stock Account under this Section 3.6 for a
particular

7



--------------------------------------------------------------------------------



 



      cash dividend, stock dividend or other non-cash dividend shall be equal to
the fair market value of the dividend on the date it is payable. For purposes of
any dividend payable in Stock or in other securities traded on a national
securities exchange, “fair market value” shall mean the closing price on the
date the dividend is paid.”

8. Effective as of June 1, 2002, subsection (a) of Section 3.7 of the Plan is
hereby amended by the deletion of said subsection (a) in its entirety and the
substitution in lieu thereof the following:

  “(a)    For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with the RPM
International Inc. 1997 Restricted Stock Plan, employment agreements, or other
plans and agreements providing for contributions to the Company Contribution
Account. Such amounts shall be credited on the date or dates prescribed by such
plans and agreements.”

9. Section 3.9 of the Plan is hereby amended by the deletion of said Section 3.9
in its entirety and the substitution in lieu thereof the following:

  “3.9 Annual Restricted Stock Amount. Subject to Section 3.3(c) and any terms
and conditions imposed by the Committee, Participants may elect to defer, under
the Plan, Restricted Stock, which amount shall be for that Participant the
Annual Restricted Stock Amount for that Plan Year. The portion of any Restricted
Stock deferred shall, at the time all restrictions

8



--------------------------------------------------------------------------------



 



    with respect to the Restricted Stock would otherwise lapse under the terms
of the RPM International Inc. 1997 Restricted Stock Plan, the 2002 RPM
International Inc. Performance Accelerated Restricted Stock Plan or any other
similar stock incentive plan sponsored by the Company, but for the election to
defer, be reflected on the books of the Company as an unfunded, unsecured
promise to deliver to the Participant a specific number of actual shares of
Stock in the future.”

10. Effective as of June 1, 2002, subsection (c) of Section 3.10 of the Plan is
hereby amended by the deletion of said subsection (c) in its entirety and the
substitution in lieu thereof the following:

  “(c)    A Participant shall be vested in his or her Company Contribution
Account and Restricted Stock Account in accordance with the vesting schedule(s)
set forth in his or her Plan Agreement, employment agreement, or any other
agreement entered into between the Participant and his or her Employer. However,
amounts credited to the Company Contribution Account and shares credited to the
Restricted Stock Account as a result of cancellation or surrender of shares of
Restricted Stock granted under the RPM International Inc. 1997 Restricted Stock
Plan or any other similar stock incentive plan sponsored by the Company shall be
fully vested when the restrictions with respect to the stock cancelled or
surrendered would have otherwise lapsed. If not addressed in such agreements or
plan, a Participant shall vest in his or her Company Contribution Account and

9



--------------------------------------------------------------------------------



 



      Restricted Stock Account in accordance with the schedule declared by the
Committee in its sole discretion.”

11. Effective as of January 13, 2003, paragraph (i) of subsection 3.11 (d) of
the Plan is hereby amended by the deletion of said paragraph (i) in its entirety
and the substitution in lieu thereof the following:

  “(i)    Subject to the restrictions found in Section 3.11(c), above, a
Participant may allocate or re-allocate any portion of his or her Account
Balance and/or Merger Account balance to the RPM, Inc. Stock Unit Fund II. In
all events, new contributions to the Participant’s Stock Dividend Account shall
automatically be deemed to be invested in the Measurement Fund(s) selected by or
for the Participant in accordance with Section 3.11(b). Participants may
re-allocate any portion of their Account Balance and/or Merger Account balance
from the RPM, Inc. Stock Unit Fund II to any other Measurement Fund, at any
time.”

12. Following Section 5.4 of the Plan and effective January 13, 2002, a new
Section 5.5 shall be added to the Plan to read as follows:

  “5.5   Delayed Withdrawal. A Participant may petition the Committee to
withdraw all or a portion of his or her vested Account Balance and vested Merger
Account balance excluding the portion of the Account Balance attributable to the
Restricted Stock Account. The Participant shall make this election by giving
written notice of the election to the Committee on a form determined from time
to time by the Committee. The Participant

10



--------------------------------------------------------------------------------



 



      must specify the amount to be withdrawn and the future date on which the
amount is to be paid. The requested future date of payment must be at least
thirteen (13) months following the date of the written request. If the request
is approved by the Committee, payment shall be made as soon as administratively
possible after the first business day following the date specified by the
Participant in his or her request. If prior to payment, however, an event occurs
that triggers a benefit under Article 7, 8, 9, or 10 and distribution pursuant
to the applicable Article occurs prior to distribution under this Section 5.5,
the amount or portion of the Account Balance requested by the Participant as a
delayed withdrawal shall be paid in accordance with the other applicable Article
and not under this Section 5.5.”

13. Effective as of May 31, 2002, subsection (a) of Section 14.2 of the Plan is
hereby amended by the deletion of said subsection (a) in its entirety and the
substitution in lieu thereof the following:

  “(a)    Administrator. For purposes of this Plan, the Committee shall be the
“Administrator” at all times prior to the occurrence of a Change in Control.
Upon and after the occurrence of a Change in Control, the “Administrator” shall
be an independent third party selected by the individual who, immediately prior
to such event, was the Company’s Chief Executive Officer or, if not so
identified, the Company’s highest ranking officer (the “Ex-CEO”). In the event
the Chief Executive Officer or highest ranking officer is not able to perform
the duties and

11



--------------------------------------------------------------------------------



 



responsibilities of the Ex-CEO, the next highest ranking officer of the Company
able to perform such duties and responsibilities shall act as the Ex-CEO. The
Committee, however, as constituted immediately prior to a Change in Control,
shall continue to act as the Administrator of this Plan until the date on which
the independent third party selected by the Ex-CEO accepts the responsibilities
of Administrator under this Plan. The Administrator shall have the discretionary
power to determine all questions arising in connection with the administration
of the Plan and the interpretation of the Plan and Trust except benefit
entitlement determinations upon appeal; provided, however, upon and after the
occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Administrator; (2) indemnify the Administrator against
any costs, expenses and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the
Administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Administrator or its employees or
agents; and (3) supply full and timely information to the Administrator on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the Participants’
Merger Account

12



--------------------------------------------------------------------------------



 



balances, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may only be terminated (and a replacement
appointed) by the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.”
     IN WITNESS WHEREOF, RPM INTERNATIONAL INC., by its duly authorized officer,
has caused this Amendment No. 2 to the RPM International Inc. Deferred
Compensation Plan to be signed this 31st day of January, 2003.

                  RPM INTERNATIONAL INC.    
 
           
 
  By:   /s/ Ronald A. Rice
 
   
 
           
 
  Its:   Sr. Vice President
 
   

13